              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 1 of 35
DoalSign Envelope 10: 8E261FCO-F151-4072-93E1-E09822C80091




                                      IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF KANSAS

            WVAlTCHRISTESON, ind ividually and on               §
            beha lf of a class of similar employees,            §
                                                                §
                                  Plaintiff,                    §
                                                                §
                     v.                                         §    Civ. Action No.2: l8-cv-02043-KHV-JPO
                                                                §
            AMAZON.COM.KSDC, LLC,
                                                                §
                                 Defendant.
                                                                §
                                                                §

                          CONFIDENTIAL SETTLEMENT AGREEMENT AND RELEASE

                   This Confidential Settlement Agreement and Release ("Agreement") is entered into by
            and between Plaintiff Wyatt Christeson ("Christeson") and Defendant Amazon.com.icsdc, LLC
            ("Amazon"), subject to approval by the Court (as defined below).

                                                                I.
                                                             RECITALS

                   I.      Christeson filed the above-styled collective action lawsuit against Amazon on
            January 25, 20 J 8 (the "Lawsuit"). Christeson asserts in the Lawsuit that Amazon failed to
            compensate him and a putative class of alleged similarly situated employees for all overtime
            hours worked in violation of the requirements of29 U.s.C. § 207(a) oftlle Fair Labor Standards
            Act ("FLSA" ).

                   2.      On July 6, 20 18, the Settling Parties (as defined below) mediated the Lawsuit
            before professional mediator John Phillips.

                     3.     Class Cowlsel (as defined below) has made a thorough and independent
            investigation of tbe facts and law related 10 the all egations in the Lawsuit. In agreeing to the
            tenus of this Agreemen t, Class Counsel has considered: (a) the facts developed during the
            litigation and mediation of the Lawsuit and the law applicable thereto; (b) the facts developed
            from speaking with the Collective Class Representative (as defined below); (c) the attendant
            risks of continued litigation and the uncertainty of the outcome of [he claims alleged against
            Amazon; and (d) the desirability of consununating a settlement according to the tenns of this
            Agreement Tbe Collective Class Representative has also concluded that the tenns of this
            Agreement are fair, reasonable, and adequate, and that it is in the best interest of the Participating
            Plaintiffs (as defmed below) to settle their claims against Amazon pursuant to the tenns of this
            Agreement.

                  4.     Amazon denies the allegations in the Lawsuit and denies that it engaged in any
            wrongdoing or lhat it violated any law in any respect, including, but not limited to, the FLSA.
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 2 of 35
OocuSign Enyelope 10: 8E267FCD-F757-4072·93E1·E09822C80097




             Amazon is entering into this Agreement because, among other things, it will eliminate the
             burden, risk, and expense of further Litigation.

                    5.      Neither this Agreement nor any document referred to herein, nor any action taken
            to carry out this Agreement, may be used in any way as an admission, concession, or indication
            by or against Amazon of any fault, wrongdoing, or liability whatsoever.

                     6.     This Agreement is intended by the Settling Pru1ies (as defined below) to fully,
            finally, and forever resolve, discharge, and settle the Lawsuit, the Released Claims (as defined
            below), and the Collective Class Representative's Released C laims (as defined below) upon and
            subject to the terms and conditions set forth herein.

                     7.      In consideration of the foregoing and other good and valuable consideration, the
            receipt and sufficiency of which is hereby acknow ledged by the Settling Parties, IT lS HEREBY
            AGREED, by and between the undersigned, subject to the conditions set forth herein, that the
            Co llective Class Representative's Released Claims and the Released Claims oft-he Participating
            Plaintiffs shall be settled, compromised, and dismissed, on the merits and with prejudice.

                                                                 n.
                                                             DEFINITIONS

                   In addition to the terms defined elsewhere in the Agreement, the [oHowing tenns shall
            have the meanings ascribed to them below:

                             a.      ·:A.mazon ' s Counse l" means MORGAN, LEWIS & BOCKIUS LLP and its
            attomeys.

                           b.     "Approval Motion" means a jointly-submitted motion seeking an Order
            granting Court approval of this Agreement, the Cost and Fee Award, and the Service Award.

                          c.      "Class Counsel" means MCCAULEY & ROACH, LLC and its attorneys, who
            warrant and represent that no other law finns or attorneys are serving in any capacity as CJass
            Counsel.

                            d.     "Collective Class Members" means ·the individual s who were employed
            by Amazon as IT Support Engineers at any time from January 25, 20 15, through March 3 1,
            20 18. T hese individuals who have not yet filed a notice of consent to join this Lawsuit are
            identified in the Coniidential Class List (as dermed below).

                             e.      "Co llective Class Representative" means Christeson.

                            [       "CoUective Class Representative's Re leased Claims" mean any and all
            claims and causes of action (except for claims arising specifically from a breach of this
            Agreement), whether known or unknown , ari sing out of or related to Christeson's employment
            with any of the Released Parties (as defined below) and any other events or transactions
            involving the Released Parties that precede the date of this Agreement. The claims and causes of
            action released by Christeson include, but are not limited to, the following: contract claims;
            clainls for salary, benefits, overtime, bonuses, severance pay, or vacation pay; claims or causes


                                                                 2
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 3 of 35
DocuSign En velope 10: 8E261FCD-F151-4D72-93E1-ED9822C80097




            of action sounding in negligence or tort; claims for medical bills; discrimination or retaliation
            claim s; all matters in law, in equity, or pursuant to statute, including damages, attorneys ' fees,
            costs, and expenses; and, without limiting the generality of the foregoing, to all claims,
            including, but not limited to, claims arising under 42 U.S.C. § 1981; the Genetic lnfonnation
            Nondiscrimination Act; Title VII of the Civil Rights Act of 1964, 42 U.S.C . § 2000, et seq.; the
            Americans with Disabilities Act, 42 U.S.C. § 12 101 , et seq.; the Employee Retirement Income
            Security Act of 1974, 29 U.S.c. § 1001, el seq .; the FLSA, 29 U.S.C. § 200 et seq.; the
            Immigration and Nationality Act; the Kansas Act Against Di scrimination; the Kansas Minimum
            Wage and Maximum Hours Law; the Kansas Discrimination Against Military PersolUlel Act; the
            Kansas Di scrimination Against Employees who are Victims of Domestic Violence or Sexual
            Assault Act; the wagelhour laws and regulations of any state; and any other federal, state, or
            local law, statute, or ordinance affecting or re lated to Christeson' s employment with any of the
            Released Palties and any other events or transactions involving tbe Released Palties. The
            Collective Class Representative shall enter into the separate Confidentia l General Release (as
            defined below), which shall encompass and include the Collective Class Representative ' s
            Released Claims and other lenns.

                          g.      "Confidential Class List" means a spreadsheet that Amazon shall prepare
            and provide to Class Counsel that contains the names, las1 known horne addresses, and personal
            e-mail addresses (if known) of Christeson and the Collective Class Members along with the
            amount of eac h Co llective Class Member' s Settlement Payment (as defined below) as
            detennined using the formula described in Section 1.1 of this Agreement.

                           h.     "Confidential General Release" means the separate Confidential General
            Release attached to this Agreement at Exhibit I that Christeson shall execute concurrently with
            thi s Agreement.

                           i.      I'Consent" means the mutually-agreed-upon fonn attached as Exhibit 3
            and provided with the Notice, which the Collective Class Members must return during the Notice
            Period (as defined below) in order to receive a Settlement Payment.

                           j.       "Cost and Fee Award" means the award of costs and attorneys' fee s that
            the Court authorizes to be paid to Class Counsel from the Max imum Settlement Amount (as
            defined below) for the services provided 10 the Collective Class Members. The Cost and Fee
            Award shall not exceed the gross amount of Thirty-S even Thousand Four Hundred Sixty-Seven
            Dollars and Sixty-Two Cents ($37,467.62). The Cost and Fee Award will compensate Class
            Counsel for all costs incurred and all work performed in the Lawsuit as of the date of thi s
            Agreement as well as all of the work remaining to be perfonned through the conclusion of this
            matter, including, but not limi ted to, negOliating the Agreement, and obtaining Final COUI1
            Approval of this Confidential Settlement Agreement and Release. Amazon shall issue a FOIm
            1099 to Class Counsel for the full amount of the Cost and Fee Award and a Fonn 1099 shall also
            issue to each Participating Plaintiff for their pro-rata share of the Cost and Fee Award.

                             k.       "Co urt" means the United States District Court for the Dislrict of Kansas.

                          I.          "Final Approval Date" means the date on which the Court finally approves
            the Agreement.



                                                                3
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 4 of 35
DocuSign Envelope ID: 8E267FCD-F757-4D72-93E1-ED9822C80097




                             m.       " Final Court Approval" means the order tbe Court enters fi nally approv ing
            the Agreement.

                            n_      "Mailing Date" means the date on which Class Counsel first mails and e-
            mails the Noti ce (as defined below) and the Consent to the Collective Class Members.

                          o.      "Maximum Settlement Amount" means the max imum amount that
            Amazon shall pay under the tenns of this Agreement in exchange fo r the release of all Released
            Claims by the Participat ing Plainti ffs and all Collective Class Representati ve 's Released Claims,
            which is the sum of Sixty-One Thousand Six Hundred Thirty-Six Dollars and Zero Cenls
            ($61,636.00). The Max. imum Settlement Amount includes the Cost and Fee Award, the Service
            Award (as defined below), and the Settlement Payments. In no event shall the amount owed by
            Amazon exceed the Max imwn Settlement Amount. The Maximwn Settlement Amount excludes
            Amazon's share of FI CA and FUTA payroll taxes and other applicable taxes under state law, if
            any.

                          p.       "Net Settlement Amount'- means the Maximu m Settlement Amount
            minus the Cost and Fee Award and the Service Award . The Settl ing Parties acknowledge that all
            of these amounts are subject to the Court 's approval.

                          q.      "Noti ce" means the mutuall y-agreed-upon notice attached as Exhibit 2
            that Class Counsel will mail and e-mai l along with the Consent to the Collective Class Members.

                           r.      "Notice E-Mai l" means the mutually-agreed-upon e-mail attached to the
            Approval Motion as Exhibit 4 that Class Counsel shall issue to the Collecti ve Class Members
            attaching the Notice and Consent pursuant to the requirements of Section 5.2 oftllis Agreement.

                           s.     "Notice Period" means the 60-day period after the Mai ling Date during
            which the Collecti ve Class Members must return a Consent and a Fonn W-9 to receive a
            Settlement Payment. Documents postmarked on or within this 60-day period are considered
            within the Notice Period.

                             1. " Part icipating Plaintiffs" mean Christeson and each or the Co llecti ve
            Class Members who timely returns a Consent and a Form W-9 during the Notice Period.

                             u.       " Released Claims" mean any and all state, local, or federal cla ims,
            obligations, demands_ actions, rights, causes of action, and liabilities, whether known or
            unknown, aga inst any of the Released Parties for alleged unpaid overtime wages, straight time
            pay, late pay, minimwn wages, misca lculation of bonus payments, misclassiJication, liquidated
            or other danlages, unpaid costs, penalties (including late payment penalties), premium pay,
            anorneys ' fees, pun iti ve damages, treble damages, restitution and equi table rel ief, interest,
            litigation costs, restitution, or other compensation and relief, arising under the FLSA or any other
            federal, state, or local law, statute, rule, ordinance, regulation, constitution, coun-
            created/common law, and/or agreement with respect to allegedly unpaid wages during the time
            that the Collective Class Members were employed by any of the Released Pmties.

                           v.      "Released Parties" mean Amazon, and all of its past, present, and futu re
            parents, subsidiaries, affiliates, successors, divisions, suppliers, contractors, sub-contractors,


                                                               4
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 5 of 35
OocoSlgn Envelope 10: 8E267FCD-F757-4D72-93E1-ED9822C80097




            predecessors, assigns, holding companies, and joint venturers, and each of its respective past or
            present directors, officers, employees, partners, members, employee benefit plan administrators
            and fiduciaries, trustees) principals, agents, insurers, co-insurers, re-insurers, managers,
            shareholders, attorneys, and personal or legal representatives, in their individua l and corporate
            capacities.

                          w.       "Reminder Post Card" means the mutuall y-agreed-upon post card
            attached as Exhibit 5 that Class Counsel shall mail to the Collective Class Members pursuant to
            the requirements of Section 5.4 of thi s Agreement.

                          x.       "Serv ice Award" means the payment that the Court authorizes to be paid
            to Christeson from the Maximum Settlement Amount for his service as the Collecti ve Class
            Representative in the Lawsuit and for executing the Confidential General Release. The Service
            Award to Cluisteson sha ll not exceed the gross amOlilt of Five Thousand Doll ars and Zero Cenrs
            ($5,000.00) and shall be paid subject to an [RS Fonn W-2 .

                             y.       "Settling Parties" mean Amazon and the Parti ciparing Plaint ilTs.

                             z.      "Settlement Payment(s)" means the payment that each Participating
            Plaintiff shall be entitled to receive pursuant to the tenns of this Agreement.

                                                               nl.
                                                        TilE SETfU:MENT

                      I.      Consideration to Participating Plaintiffs

                               1. 1. Each Participating Plaintiff shall receive a Settlement Payment in the
             amount of $250 plus $ 195.095 for each instance that Participating Plaintiff recorded, for any
             Sunday through Saturday work-period between January 25 , 20 15, and March 3 1, 2018, within
                                                         j


             twelve minutes of forty, forty-nine. or fifty- fi ve work hours in a week. For the avoidance of any
             doubt, the references to forty, forty-nine, or fifty-five work hours in a week in this or any other
             Section of the Agreement or the Notice in no way limit the scope of Released Claims as defined
             in Section ll.u .

                            1.2.    The Settlement Payment to each Participating Plaintiff shall be composed
             of two separate payments. The first payment shaU constitute an amount equal to fifty percent
             (50%) of the total Settlement Payment to that Participating Plaintiff and shall be deemed
             payment in settlement of claims for alleged unpaid OVel1lme or other wages. The first payment
             shall be subject to appropriate deductions and withholdings for wages by Amazon and a Fonn
             W-2 shall issue for the firs t payment. The second payment shall constitute the remaining fi fty
             percent (50%) of the Settlement Payment to that Participating Plaintiff and shall be deemed
             payment in senlement of claims fo r alleged liquidated damages, penalties, and all other non-
             wage income. A Fonn 1099 shall issue for the second payment.

                             1.3.   Amazon shall issue the Settlement Payments to the Participating
             Plaintiffs and will repol1 each payment to all relevant state and federal government authOliti es,
             including the Internal Revenue Service, as detailed below.



                                                               5
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 6 of 35
DocuSign Envelope 10: 8E267FCO·F757-4072·93E1·E09822C80097




                      2.      Taxes

                             2.1. The portion of each Participating Plaintiff's Sett lement Payment that is
             allocated to the settlement of claims for all eged unpaid wages: (a) shall be subject to required
             withholdings and deductions by Amazon, which will result in the net amount paid being less
             than the gross amount; and (b) shall be reported in the year of payment as wage income ( 0 tJle
             Participating Plaintiff on a Fonn W-2 and on such other state or local tax reporting fonns as
             may be required by law. The porti on of each Participating Plaintiff's Senlement Payment that is
             all ocated to all other claims, including, without limitation, claims tor alleged liquidated
             damages, penalties, and aU other non-wage income: (a) shall not be subj ect to withholdings and
             deductions by Amazon, which wilJ result in the net amount paid equaling the gross amount; and
             (b) shall be reported in the year of payment as non-wage income to the Participating Plaintiff on
             a Foml 1099 and on such other state or local tax reporting fOlms as may be required by law.
             Amazon shal1 be responsible for issuing the appropriate tax [onus to the Participating Plaintiffs.
             As to the payments reported as non-wage income, the Partic ipating Pl aintiffs agree to indemnify
             and hold hannless the Released Parties for any taxes found to be due or owing by the
             Pruticipating Plaintiffs on such payments.

                              2.2.   The Participating Plaintifls shall be sole ly responsible for the reporting
             and payment of their share of any federal, state, andlor local income or other taxes, if any, on
             the payment of any of the Settlement Payments or the Cost and Fee Award. Class Counsel and
             the Partic ipating Plaintiffs further agree to indemnify and ho ld harmless Amazon for any taxes
             found to be due or owing related to the payment of the Cost and Fee Award. The Collective
             Class Representative shall be responsib le for the reporting and payment of his share of any
             federal, state, andlor local income or other taxes, if any, on the payment of the Service Award.
             The Released Parties make no representation, and it is understood and agreed that the Released
             Parties have made no representation, as to the taxability of any Palticipating Plaintiffs
             Settl ement Payment, the taxability of the Cost and Fee Award, or the taxabili ty of the Service
             Award.

                            2.3.   Class Counsel agrees to prov ide Amazon with completed Form W-9s for
             Class Counse l's law firm and for Christeson within ten (10) busi ness days of the execut ion of
             this Agreement. Class Counsel will provide Fonn W-9s to the Collective Class Members along
             with the Consent . The Collecti ve Class Members must return the Consent and the Form W-9 to
             Class Counsel to become a Participating Plaintiff and receive a Settlement Payment.

                     3.       Stipulation to Final Certification and Dismissal of the Lawsuit

                             3.1.   The Settling Parties stipulate, for settlement purposes only, to the final
             certification by the Coun of a collective action that includes all Collective Class Members.

                             3.2.     If for any reason the Final Approval Date does does not occur or this
             AgTeement is lawfully tenninated, Amazon retains the absolute right to di spute the propriety of
             collective action certi fica tion on aU applicable grounds, shall maintain all of its defenses, and
             this Agreement and the negotiations leading up to it will be inadmissible and kept confidential
             by Class Counsel and the Coll ective Class Members to the maximum extent pennissible by law .




                                                             6
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 7 of 35
DocuSlgn Envelope ID: 8E267FCD-F757-4D72·93E1·ED9822Ca0097




                           3.3.    Class Counsel shal l prepare and file the Approval Motion within ten (10)
             business days of the execution. of this Agreement and agrees to cooperate in good faith in
             obtaining Court approval of this Agreement. Amazon will not unreasonably withhold its
             agreement to the Approval Motion. Class Counsel further agrees to prepare and file any other
             documents that are needed to obtain approval of the Agreement and all exhibits to the Approval
             Motion and to effectuate dismissal of the Lawsuit.

                              3.4.   A decision by the Court not to grant the Approval Motion, or a decision
             by the Court to enter an order granting the Approval Motion with modifications (other than
             modifications conceming the proposed amount of the Cost and Fee Award or the Service
             Award) that Class Counselor Amazon ' s Counsel detennines in their reaso nable and good fa ith
             judgment to be material, will be discretionary grounds for Class Counselor Amazon' s Counsel
             ( 0 terminate this Agreement by providing written notice to the other and to the Court within five

             (5) business days of rece ipt of the Court's decision.

                             3.5.    Within seven (7) days of the latter of I) mailing of all Settlement
             Payments, or 2) receipt of the Service Award and the Cost and Fee Award, the Participating
             Plaintiffs agree to dismiss the Lawsuit with Prejudice.

                      4.      Administration of the Settlement

                           4.1.    Class Counsel shall be responsible for administering the settlement in
             accordance with the tenns of the Agreement.

                      5.      Notice to Collective Class Members

                              5. 1.  Amazon shall provide dIe Confidential Class List to Class Counsel within
             fifteen (15) business days of the execution of this Agreement. Class Counsel shall not disclose
             any information in the Confidential Class List to the Collective Class Representative or any
             third party to this Agreement without Amazon's express written consent.

                             5.2.   Using the Confidential Class List, Class Counsel shall issue the Notice
             and Consent along with a blank Form W-9 via first-class mail and the Notice E-mail to all
             Collective Class Members within fifteen (IS) days of the Final Approval Date when the Court
             authorizes the issuance of the Notice and Consent.

                             5.3.  Class Counsel shall provide written notice to Amazon's Counse l of the
             Mailing Date. By 7:00 p.m. Central Time each Friday during the Notice Period, Class Counsel
             sha ll also provide Amazon's Counse l with a list of the names of all Collective Class Members
             who became Participating Plaintiffs during that week.

                           5.4.  Thirty (30) days after the Mai ling Date, Class Counsel shall mail a
             Reminder Post Card to all Collective Class Members who have not returned a completed
             Consent and completed Fonn W-9.

                           5.5.    The Collective Class Members must return a completed Consent along
             with a completed Form W-9 to Class Counsel on or before the end of the Notice Period in order
             10 become a Participating Plaintiff. To be timely, the Consent and the Fonn W-9 must be post-



                                                             7
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 8 of 35
Oo~uSign Envelope ID: 8E267FCD-F757-4D72-93E1-ED9822C80097




             marked on or before the close of the Notice Period. Amazon reserves the right to accept or
             reject any Consents or Fonn W-9s that are post-marked after the end of the Notice Period_

                      6.      Timing of Payment to Participating Plaintiffs

                            6.1 .  Within thirty (30) days of the close of the Notice Peliod, Amazon shall
             mail the Settlement Payments [0 each of the Participating Plaintiffs.

                            6.2.    Checks issued [0 Participating Plaintiffs pursuant to this Agreement shall
             remain negotiable for a period of one hundred and twenty ( 120) calendar days from the dale
             they are issued. Amazon is not required to re-issue any Settlement Payments to any
             Participating Plaintiffs who fail to timely negotiate their Settlement Payments. Amazon,
             however, agrees to re-issue checks to the extent that Settlement Payments are not properly or
             timely delivered due to errors of the postal system. Moreover, Pru1icipating P laintiffs who fa il
             to timely negotiate their Settlement Payments shal ~ like aU other Participating Plaintiffs, remain
             bound by the tenns of this Agreement and shall be deemed to have waived and released all
             Released Claims against the Released Parties.

                      7.      Retention of Unclaimed Funds

                             7.1.   Amazon shall retain all unclaimed funds from the Net Settlement Amount
             after the issuance of the Settlement Payments. Any portion of the Cost and Fee Award or the
             Service Award that is not approved by the Court shall also be retained by Amazon.

                      8.      Releases

                            8.1.    Upon executing the Consent, each of the Participating Plaintiffs, on
             behalf of themselves and each of their heirs, representatives, successors, assigns, and attomeys,
             shall be deemed to have fully, fina ll y, and forever released, dismissed with prejudice,
             relinquished, and discharged all Released Claims.

                             8.2_   Christeson shall be deemed to have fully, finally, and forever released,
             dismissed with prejudice, relinquished, and discharged all of the Collective Class
             Representative's Released Clai ms upon execution of the Confidential General Re lease.
             Christeson shall execute and return the Confidential General Release to Amazon's Counsel
             within five (5) days of the Final Approval Date.

                     9.      .Payment of the Cost and Fee Award, and the Service A\vard

                            9.1.   Amazon understands Participating Plaintiffs will request from the Court·
             approval of the Cost and Fee Award and the Service Award as described berein. Amazon
             agrees not to oppose such application for the Cost and Fee Award and the Collective Class
             Representative 's application for the Service Award nor contend these amounts are
             unreasonable.

                         9.2.  The Cost and Fee Award and the Service Award shall be paid from the
             Maximum Settlement Amount Amazon shall mail the Cost and Fee Award and the Service
             Award to MCCAULEY & ROACH, LLC, 527 W 39TH ST, Suite 200, Kansas City, Missouri 64111


                                                             8
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 9 of 35
DocuSlgn Envelope ID: 8E267FCO-F757-4D72-93E1-E09822C80097




             within thirty (30) days of the close of the Notice Period, so long as Class Counsel has provided
             Amazon with tbe required W-9s for its law firm and Christeson pursuant to Section 2.3 of this
             Agreement

                            9.3.    The Collective Class Representative and Class Counsel, on bebaJf of
             themselves and all Participating Plaintiffs, agree that they shall neither seek nor be entitled to
             any additional costs, attomeys' fees, or awards under any theory. The Co llective Class
             Representative and Class Counsel further agree that they shall be responsib le for justifying the
             amounts of the Cost and Fee Award and the Service Award to the Coun and shall submit, as
             appropriate, the necessary materials to justify same.

                      10.     Confidentiality of Agreement

                            10. 1. Amazon and the Collective Class Representative will work cooperatively
             and take steps necessary to preserve the confidentiality of the Agreement. Amazon and dle
             Collective Class Representative shall keep the existence and tenns of this Agreement and the
             attachments hereio, the Settl ing Parties' settlement negotiati ons, the amount of the Maximum
             Settlemenf Amount, the Net Settlement Amount. the Cost and Fee Award, the Service Award
             and all related information (the "Confidential Infonnation") strictly confidenti al, and, aside
             from the Court, shall not disclose the Confidential In formation to any third palties (including
             the media), or directly or indirectly reference or describe such Confidential Information Oil any
             websites, blogs, or on social media. The Settling Parties agree to work cooperatively and take
             steps necessary to obtain approval of the Agreement.

                              10.2. Other than necessary disclosures made to the Court, Class Counsel and
             the Participating Plaintiffs agree not to publicize in any manner this case, the settlement, or any
             of the tenns of this Agreement through any means of disclosure, electronic or otherwise. By
             way of example, Class Counsel and the Participating Plaintiffs agree that they will not initiate,
             reveal, or publish any information about this lawsuit via print~ newspaper, television, radio,
             website, blog, social media, press release, press conference, press event, or response to a press
             inquilY. If a Participating Plaintiff is confro nted with an unsolicited direct inquiry by the media,
             the Collective Class Member is permitted to respond that he or she believes the settlement is a
             fair resolution of the matter. Nothing in this provision is intended to prevent Collective Class
             Members from cmrununi cating directly with other Coll ective Class Members or counsel
             regarding thi s lawsuit or this settlement.

                            10.3. After filing the Approval Motion, if a Collective Class Member contacts
             Class Counsel directly, Class Counsel may discuss with the Collective Class Member the terms
             of the sett lement as it re lates to the individual 's own circumstances on ly. such as his/her
             workweeks, overtime hours worked, and Settl ement Payment.

                           10.4. Provision of the notices to Collective Class Members as provided for by
             this Agreement is not considered a breach of this provision.




                                                             9
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 10 of 35
OoctJSlgn Envelope ID: 8E267FCD-F757-4D72·93El-ED9822C80097




                      11.      Termination of Settlement

                              11.1. Amazon shall make no payments to anyone under this Agreement if: (J)
              Final Court Approval does not occur, excluding moditications that the Settling Parties
              detennine in their reasonable and good faith judgment to not be material modifications; or (2)
              the Agreement is terminated, cancelled, declared void, or fail s to become effective in
              accordance with its tenns. In the event of one of the above occurrences, the Settling Parties will
              each bear their own costs and fees with regard to the efforts to carry out the terms of this
              Agreement. Further, in such event, tillS Agreement, except for those provis ions relating to oon-
              admissibility, confidentiality, and non-admission of liabi lity, shall be deemed null and void, its
              terms and provisions shall have no FUlmer force aod effect with respect to the Settling Parties
              and it shall not be used in the Lawsuit or in any other proceeding for any purpose, and any
              Judgment or order entered by the C0U11 in accordance with the terms of lhi s Agreement shall be
              treated as vacated, nunc pro tunc.

                             11 .2. Amaron shall have the absolute discretionary right to terminate this
              Agreement and the lerms set forth in this Agreement in the event that any of the following
              conditions occur.

                                    11.2.1.   this Agreement is construed in any way that would require
             Amazon to pay: (i) more than the Maximum Settlement Amount; and/or (ii) any amount(s) not
             expressly provided for in this Agreement; or

                                      11.2.2.     the Collective Class Representative or Class Counsel breaches
             this Agreement.

                           11 .3. To the ex tent Amazon chooses 10 exercise the right to terminate tbis
             Agreement, it must do so through written notice to Class Counsel within fowteen (I 4) calendar
             days of Amazon learning of the occurrence of the operative condition wan'aoting temtination.

                             11.4. Notwithstanding any other provision of this Agreement, no order of the
             COW1, or modification or reversal on appeal of any order of the Court, reducing the amounts of
             or eliminating entirely the Cost and Fee Award or the Service Award shall constitute grounds
             for cancellation or tenninatioll of this Agreemenl.

                      12.      Miscellaneous Provisions

                           12.1. Amazon ' s only ob ligations to Class Counsel and the Collective Class
             Members are set forth in thi s Agreement.

                              12.2. This Agreement compromises claims that are contested in good faith, and
             it shall not be deemed an admission by any of the Participating Plaintiffs as to the merits of any
             claim or any potential defense. The Pal1icipating Plaintiffs agree that the amounts paid in
             connection with thi s Agreement and the other tenus of the settlement were negotiated in good
             faith by the Settling Parties and reflect an Agreement that was reached voluntarily after
             consu ltation with Class Counsel and Amazon's Counse l.




                                                               10
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 11 of 35
OocuSign Envelope 10: 8E267FCO·F757·4D72·93E1·ED9822C80097




                            12.3. The Released Parti es specifically and generally deny any and all liability
             or wrongdoing of any sOl1 with regard to any of the claims assel1ed in the Lawsuit and make no
             concessions or admissions of liability of any SOI1. Neither this Agreement nor any act
             perfonned or document executed pursuant la, or in fw1h erance of, this Agreement is or may be
             deemed to he or may be used as an admission of, or evidence 0(. the validity of any Released
             Claims or the wrongdoing or liability of the Rel eased Parties in any civi l, criminal, or
             administrative proceeding in any court, administrati ve agency, 0 1' other tribunal for any reason.

                             12.4. This Agreement, along with Exhibits I through 5, attached hereto,
             constitutes the entire agreement between the Settling Parties regarding the subject matter
             discussed herein, and no representations, warranties, or inducements have been made to any
             party concerning this Agreement other than the representations, warranti es, and covenants
             contained and memorialized herein. Except as othelWise explicitly provided herein, eac h
             Settling Party shall bear its own fees and costs.

                             12.5. Class Counsel, on behalf of the Participating Pl aintiffs, represems that,
             after consultation with and approval of the Collective Class Representative, they are expressly
             authorized by the Col1ective Class Representative to take all appropriate action required or
             pennitted to be taken by the Collective Class Represe n~ati ve pursuant to this Agreement to
             effect its temls, and are also expressly authori zed to enter into any modifications or
             amendments to this Agreement on behalf of the Participating Plaintiffs that they deem
             appropri ate. Amazon's Counsel also represen t that they are ex press ly authori zed to take all
             appropriate action required or pennitted to be taken by Amazon pursuant to this Agreement to
             effect its tenns, and also are expressly autholized to enter into any modifications or
             amendments to this Agreement on behalf of Amazon that they deem appropriate.

                              12.6.This Agreement may be executed in one or more counterpans. All
             executed counterparts and each of them shall be deemed to be one and the same instrument.

                           12.7. Whenever this Agreement requires or contempl ates that a Settling Party
             shall or may give notice, the notice shall be provided bye-mail, facsimile, and/or next-day
             (excluding Sundays and Court holidays) express deli very service as follows:

                             (j) If to Amazon, then to:

            Stefanie R. Moll
            Stefanie.Moll@morganlewis.com
            T. Cullen Wallace
            Cullen.Wallace@rnorganlewis.com
            Morgan, Lew is & Bockius LLP
            1000 Louisian a, Suite 4000
            Houston, Texas 77002
            Facsimile: 7 13-890-500 I




                                                             II
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 12 of 35
OocuSign Envelope tD; 8E267FCD--F757-4D72·93E1·ED9822C80097




                              (ii) If to Coll ective Class Representative, then to:

                     Michael T. Miller
                     mike@mccauleyroach.com
                     MCCAULEY & ROACH, LLC
                     527 W 39TH ST, Suite 200
                     Kansas City, Missouri 64 111
                     Facsimile: 816-523-1 708

                          12.8. All Settling Parties submit to the jurisdiction of the Coun for purposes of
             implementing and enforcing this Agreement. Any action to enforce this Agreement shall be
             commenced and maintained only in thi s Court.

                             12.9. Tlus Agreement shall be considered to have been negotiated, executed,
             and delivered, and to have been wholly perfonned, in the State of Kansas, and the rights and
             obligations of the Settling Parties shall be construed and enforced in accordance with, and
             governed by, the substantive laws of the State of Kansas without giving effect to Kansas's
             choi ce of law principles.

                             12.10. The language of all parts of this Agreement shall in all cases be construed
             as a whole, according to its fair meaning, and not stricil y fo r or against any Settling Party. No
             Settling Party shall be deemed the draftcr of this Agreement. The Settling Parties acknow ledge
             that the tenus of this Agreement are contractual and are the product of arms-length negotiations
             between the Class Counsel and Amazon's Counsel. Class Counsel and Amazon's Counse l
             cooperated in the drafting and preparation of this Agreement.

                             12.11. Neither Class Counsel nor any other attorneys acting for, or purporting to
             act for. the Participating Plaintiffs may recover or seek to recover any amoun ts for attorneys '
             fees, costs, awards, or other disbursements from the Maximum Settlement Amount or otherwise
             from the Released Parties except as expressly provided herein.

                           12. 12. This Agreement may nOt be changed, altered, or modified, except in
             writing signed by the Collective Class Representative, Class Counsel, and Amazon and
             approved by the Court. This Agreement may not be discharged except by perfonnance in
             accordance with its tenns or by a writing used by the Settling Parties.

                            12.13 . Paragraph titl es or captions comained in this Agreement are inserted as a
             matter of convenience and for reference, and in no way define, limit, extend, or describe the
             scope of this Agreement, or any provision thereof.

                      13.     Destruction of All Documents and Other Discoverv

                            13.1 . No materials or infonnation, including the Confidential Class List and
             any other electronic information or documents, other than materials or infonnation that are in
             the public domain, provided by Amazon to Class Counsel or the Collective Class
             Representative during the course of the Lawsuit or during the settlement of the Lawsuit shall be
             disseminated or distributed to any third p8lty or entity by the Collective Class Representative or


                                                                t2
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 13 of 35
OocuSign Envelope ID: 8E267FCD-F757-4D72-93E.1-ED9822C80097




              Class CounseL All origi nals or reproductions of the Confidential Class List and any other
              materials obtained by Class Counsel from Amazon that were retained by Class Counsel or given
              to any party, expert, consultant, or other person, whether in hard copy or electronic [mm, shall
              be retrieved by Class Counsel and destroyed, and Class Counsel shall certify within thirty (30)
              calendar days of the dismi ssal of this Lawsuit with prejudice that they have destroyed all such
              hard copy and electronic documents or infomlation and aU copies thereof.

                     [N WITNESS WHEREOF, the Collective Class Representative, Class Counsel, and
             Amazon indicate their intent to be fully bound by the tenns of this Agreement by signing in the
             spaces provided below:



             PLAINTIFF:                                                         Date: _ _ _ _~, 20 18
                                      Wyatt Christeson

             CLASS
             COUNSEL:                                                           Date: _ _ _ _~, 20 18
                                      Michael T. Miller
                                  Oo<..s~~)ijha l [ of Class Counsel

             OEFENOANTQro~
                                                                                    November 17, 2018
                            UJiiJt.¥l                                          Date: _ _ _ _~, 20 18
                        ~nfX%~~~~~~~n~.c~o~m~.~k~sd~c~,7L7L~C~----




                                                                 13
Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 14 of 35
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 15 of 35
DocuSign Envelope 10: 8E267FCO·F751·4072·93E1·E09822C80097




                                          EXHIBIT 1
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 16 of 35
OocuS!gn Envelope 10: 8E267FCD-F757-4072·93E1·E09822C80097




                                      IN T HE UNITED STATES DIST RICT COURT
                                            FOR THE DIST RICT OF KANSAS

             WY A 1T CHRISTESON, indi vidually and on        §
             behalf of a class of similar employees,         §
                                                             §
                                  Plaintiff,                 §
                                                             §
                     v.                                      §   Civ. Actioo No. 2: I S-cv-02043-KHV-JPO
                                                             §
            AMAZON ,COM,KSDC, LLC,
                                                             §
                                                             §
                                  Defendant.
                                                             §

                                          C ONFIDENTIAL GENERA L RELEASE

                    This Confidential General Release is entered into by and between Plaintiff Wyatt
            Christeson and Defendant Amazon.com.ksdc, LLC ("Amazon") contemporaneously with and
            pursuant to the tenns and conditions of the Confidential Settlement Agreement and Release
            ("Agreement") to which this Con fid ential General Release is attached. The tenn s of the
            Agreement are incorporated by reference in this Confidential General Release as if fully set fOith
            herein.

                    1.       Release.      In consideration of the Service Award and Settlement Paymenl, the
            payment of which is governed by the terms of the Agreement, Christeson expressly waives any
            and all Collect ive Class Representat ive's Re leased Claims (as defined in the Agreement) against
            the Released Parties (as dermed in the Agreement),

                    For the purpose of implementing a fu ll and complete release, Christeson hereby expressly
            waives all rights and benefits he may have under this Section I, as well as under any other
            statutes or common law principle of similar effect that provides any remedy of any kind, and
            acknowledges that the release set forth in this Confidential General Release is intended to
            include the discharge of all claims that Christeson does not know or suspect to exist at the time
            this Confidential General Release is effecti ve. Christeson agrees and acknow ledges that this is a
            knowing and voluntary waiver.

                   It is expressly understood and agreed, however, that nothing in this Confidential General
            Release is a waiver or release by Christeson of any claims he may have for workers '
            compensation benetits.

                     2.     Acknowledgments. Christeson acknow ledges and agrees: (i) that he has read the
            tenns of this Confidential General Release, and that he understands its terms and effects,
            incl uding the fact that he has agreed to RELEASE AND FOREVER DISCHARGE the Released
            Parties from any legally-waivable actions, includlng, but not limited to, any and all actions
            arising out of his employment relationship with any of tbe Released Parties and the termination
            of that employment relationship; (ii) that he has signed this Con fidential General Release


                                                             2
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 17 of 35
DocuSign Envelope 10; SE267FCD-F757-4D72-93El-E09S22CS0097




            voluntarily and knowingly in exchange for the cons ideration described in the Agreement, which
            he acknowledges is adequate and satisfactory to him; (i ii) that he has consuJted with Class
            Counsel (as defined in the Agreement) about thi s Confidential General Release; (iv) that
            Amazon has provided him with a reasonable amount of time to consider this Confidential
            General Release, and that he has signed on the date indicated below after concluding that this
            Confidential General Release is satisfactory to him; (v) that he has reported to Amazon any and
            all work-related injuries incurred by him during his employment with any of the Released
            Parties; and (vi) that he has been properly provided any leave of absence because of his health
            condition, a family member's health condition, or workplace injury and that he has not been
            subjected to any improper treatment, conduct, retaliation, or actions due to a request for or taking
            such leave.

                     3.     Confidentiality. Subject to Section 5, Christeson agrees that he and his agents
            and representatives will keep the tenns aneVor existence of this Confidential General Release
            completely confidential and not disclose any information concerning this ConfidentiaJ General
            Release to anyone, except as required by court order or subpoena, other than to his immediate
            family, tax advisor, or legal counsel, who will be infonned of and bound by this confidentiality
            clause. If anyone asks Christeson about the status of his claims. he shall state on ly: "The matter
            has been resolved." If Christeson is notified of, or othelWise becomes aware of, any li tigation.
            court order, or subpoena requiring or requesting disclosure of any infonnation concerning this
            Confidential General Release, or its terms, Christeson agrees to notify Stefanie R. Moll at
            Morgan, Lewis & Bockius LLP, 1000 Louisiana St, Suite 4000, Houston, Texas 77002, in
            wri ting, within 48 hours after he is notified or becomes aware of such litigation, court order, or
            subpoena and before disclosing any infonnation concerning this Confidential General Release,
            its tenns, or bis employment with AmazOIl. Provision of the notices to CoUective Class
            Members as provided for by Confidential Settlement Agreement and Release to which Ihis
            Confidential General Release is attached is not considered a breach of this provision. Christeson
            acknow ledges and affirms that his agreement in this Section 3 is a material tenn of this
            Confidential General Release and should Amazon establish his breach hereof. Christeson must
            repay an amount equal to 10 percent of the Service Award for each breach of this Section 3.
            Notwithstanding Christeson's forfeiture of so me or all of the Serv ice Award as a result of his
            breach or breaches of this Section, the terms of this Confidential General Release shall remain in
            full force and effect.

                    In relation to Christeson's ob li gations in this Section 3, notice is hereby provided that
            federal law provides criminal and civil immunity to federal and srate claims for trade secret
            misappropriation to individuals who disclose a trade secret to their attorney, a court, or a
            government officiaJ under certain, confidential circumstances that are set forth at 18 U.S.C.
            § I 833(b)(I ) and § 1833(b)(2). related to the reporting or investigation of a suspected violation of
            the law, or in connection with a lawsuit for retaliation for reporting a suspected violation of the
            law.
                    4.       NOli-Disparagement. Subject to Section 5, Christeson agrees to refrain from
            making any derogatory comment in any [onnat, whether written or oral, to the press or any
            individual or entity regarding the Released Parties or the relationship between Christeson and the
            Released Parties.




                                                             3
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 18 of 35
OocuSign Envelope 10: 8E267FCD-F757-4072-93E,-E09822CaOO91




                     5.      Reports to Government Entities. Nothing In thi s Confidential General
            Release, however, prohibits or restricts Christeson from lawfully: (i) communicating or
            cooperating with, providing relevant information to or otherwise assisting in an investigation by
            the Equal Employment Opportunity Commiss ion ("EEOC") or any other governmental authority
            with responsibility for the administration of fair employment practices laws regarding a possible
            violation of such laws; (ii) responding to any inquiry from such authority, including an inquiry
            about the existence of thi s Confidential General Release or its underlying facts; or (iii) testi fying,
            participating, or othelwise assisting in an action or proceeding relating to a possible violation of
            any such law, rule, or regulation. In addition, nothing in th'is Confidential General Release
            precludes Christeson from benefiting from class-wide injunctive relief awarded in any fair
            employment practices case brought by any governmental agency, provided such relief does not
            result in his receipt of any monetary benefit or equivalent thereof. Christeson acknowledges and
            agrees lhat he is waiving any right to recover any monetary damages or any oilier form of
            personal relief in connection with any such action, investigation, or proceeding,

                      Further, nothing contained in this Confidential General Release is intended to prohibit or
            restrict Cluisteson or Amazon from disclosing this Confidential General Release or providing
            evidence or other infonnation to any government, regulatory, or self-regul atory agency such as
            (without li mitation) the Securities and Exchange Commi ssion ("SEC"). the National Labor
            Relations Board ("NLRB"), the EEOC, the Department of Justice ("OOJ"), the Financial
            I.nd ustry Regulatory Authority, Inc. (" FINRA"), or the New York Stock Exchange, inc.
            ("NYSE"), or from respondi ng to any coun order or subpoena. Christeson does not need
            Amazon's prior authorization to provide ev idence or other infOlmation to any government,
            regulatory, or self-regulatory agency. and Christeson is not required to noti fy Amazon that he has
            done so . Further, Christeson may disclose the necessary terms of this Confidential Genera l
            Release if necessary in any action to enforce this Confidential General Release.

                    Nothing contained in this Section 5 of this Confidential General Release is intended to
            obv iate Christeson' s obligation to provide notice to Amazon's counsel if he is notified of, or
            otherwise becomes aware of, any civil litigation requiring or requesting disclosure of any
            information concerning this Confidential General Release, 01' its tenus, as set forth in Section 3.

                     6.     FutUl'c Application/Fut.ure Employment. Christeson agrees that: (i) he will not
            knowingly apply for employment or reemployment with any of the Released Parties; (ij) he will
            not knowingly appl y for or accept employment at any faci lity of any of the Released Parties as a
            temporary or contingent worker, or contractor through any temporary services providers,
            agencies, or as an independent contractor; (iii) if asked by a third-party employer, temporary
            services provider, vendor, or agency to perfOlm work at a fac ility of any of the Released Parties,
            he is not pelmitted to perform such work and must refuse the assignment; and (iv) the Released
            Pru1i es have no duty to rehire or reemploy Christeson in the future on a full-time, part-time, or
            temporary basis.

                     7.     No Filing of Lawsuit or Other Claim.          Other than as provided in Section 5,
            Christeson agrees, promises, and covenants that neither he, nor any person, organization, or other
            entity acting on his behalf, has or will file a lawsuit, charge, claim, sue, cause or permi t to be
            fil ed, charged or claimed, or participate as a party in any action for damages against any of the



                                                              4
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 19 of 35
DocuSign Envelope 10: 8E267FCO·F757-4072·93E1·ED9822C80097




            Released Parties involving any matter occurring in tbe past up to tbe date of the execution of this
            Confidential General Release or involving any claims, demands, causes of action, obligations,
            damages, or liabilities that are the subject of this Confidential General Release and that precede
            the date of execution of this Confidential General Release.

                     8.    No Admission of Wrongdoing.       This Confidential General Release sball not
            be construed as an admission by Amazon or irs employees of any wrongful or unlawfu l act,
            including a violation of the Fair Labor Standards Act, unlawful discrimination or unlawful
            retaliation. Morover, Amazon specifically disclaims any liabi lity to Christeson or any other
            person for any alleged wrongful or unlawful act.




                                                                 Wyatt Christeson indicates bis acceptance
                                                                 of the terms of this Confidential General
                                                                 Release by signing below:




                                                                 Date: _ _ _ _ _ _ _ _ _ __



                                                                 Amazon.com.ksdc, LLC indicates its
                                                                 acceptance of the tenns of this Confidential
                                                                 General Release by signing below:




                                                                 D8te :. _ _ _ _ _ _ _ __ _




                                                             5
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 20 of 35
OocuSign Envelope 10: 8E267FCO-F757-4072-93E1-E09822C80097




                                          EXHIBIT 2
                 Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 21 of 35
DocuSign Envelope 10: 8E267FCD-F757-4072-93E-1-E09822C80097




                      UNITED STATES DISTRICT COURT FOR THE DISTRICT OF KANSAS

                                          If you are or were employed by Amazon
                                           in Kansas as an IT Support Engineer,
                                  a collective action settlement may affect your rights.

                            A court authorized this notice. This is not a solicitation from a lawyer.

                    YO U HAVE UNTIL _ _ _ _ _ _, 2018, TO RESPOND TO THIS NOTICE

             •    Wyatt Christeson, an IT Support Engineer who was employed by Amazon.com.ksdc, LLC
                  ("Amazon") in Kansas has sued Amazon.com.ksdc, LLC ("Amazon") alleging vio lations of
                  the Fa ir Labor Sta ndard s Act (" FLSA") for fa ili ng to pay overtime compensation.

             •    The Court entered an order on                            ,201 8, finding that IT Support Engineers
                  employed by Amazon at its Kansas locations at any time from January 25, 2015, through
                  March 3 1, 20 18, are eligib le to pruticipate in a settlement reached by the Palties.

             •    Chri steson and Amazon (co llecti ve ly, the " Part ies") have reached a settlement of these
                  claims, and you may be eligible to receive money from that settlement. The Court has
                  reviewed the settlement and approved its terms. Amazon denies any wrongdoing, and the
                  Court has not decided whether it did anything wrong. Your legal rights are affected, and you
                  have a choice to make now:

                      YOUR LEGAL RIGHTS AND OPTIONS IN THIS LAWSUIT

                                            Join this lawsuit & receive money from the sett1ement. Give up
                                            right to suc separately.
            JOIN   THE                      By joining in this lawsuit, you will be able to receive money from the
            SETTLEMENT                      settlement. But, you give up any rights to sue Amazon separately for
                                            any claims related to this lawsuit or for any wage payment claims
                                            regarding your employment with Amazon.


                                            00 nothing. Get no benefits from tbe lawsuit. Keep right to sue
                                            separately_

            DO NOTHING                      If you do nothing, you will be excluded from the settlement. You will
                                            oot receive any money from this settlement. But, you will keep any
                                            rights to sue Amazon separately.


            •     Your options are explained in tbis notice. To receive money from this lawsuit, you must
                  act before           ,2018.

                          Questiolls? Call McCauLey & Roach, LLC at (816) 523-1 700

                                                                2
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 22 of 35
DocuSlgn Envelope 10: 8E267FCO·F757-4072·93E1-E09822C80097




                                                  -

                                          WHAT THIS NOT ICE CONTA INS                                  .

                 BASIC INFORMATION ..... . . .. . .. . .. . ......... . .......... . .    P AGE <-->
                     I.   Why did 1 get thi s notice?
                     2.   What is this lawsuit about?
                     3.   What is a collective action and who is involved?
                     4.   What are the terms of the settlement?
                     5.   What willi receive from the settlement if I join?
                     6.   When wi ll I receive money from the settlement if I join?

                 THE CLAIMS IN THE LAWSUIT . . . .. .. . .... . . . .. .. . .. .. . . .   PAGE <-->
                     7. What does the lawsuit complain about?
                     B. How does Amazon answer?
                     9. Has the Court decided who is right?
                     10. What did Christeson ask for?
                     II . Is there any money available now?

                 WHO ls IN TElE CLASS .... . ......................... .. . .. . .
                     12. Which current and fonner employees are included?
                     13. Am I a pan of this class?
                     14. I' m still not sure if I am included.

                YOUR RIGHTS AND OPTIONS . .... . ......... ..... . .. . .. .. .           PAGE <-->
                     15. How do I participate in the Settlement?
                     16. What happens if I do nothing at all?
                     t 7. Can Amazon take action against me if I join?
                     l B. Do I have to do anything once I join?

                THE LAWYERS REPRESENTING You .. . .. . .. .. ....... ..                   P AGE <-->
                     19. Do I have a lawyer in this case?
                     20. Should I get my own lawyer?
                     2 1. How wiJi the lawyers be paid?

                GETTING MORE INFORMATION . . ....•. .. . .. .. . . . . . .....            PAGE<-->
                     22. Are more details available?




                          Quesliolls? Call McCauley & Roach, LLC at (816) 523-1 700
                                                              3
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 23 of 35
OocuSlgn Envelope 10: 8E267FCQ.F757-4D72·93E1-ED9822C80097




                                                     BASIC INFORMATION

             I. Why did I get thts notice?

            Amazon's records show that you worked for Amazon as an IT Support Engineer in Kansas
            during some or all of the time period between January 25, 2015, and March 31, 2018.

            Thi s notice infonns you of the existence of a collecti ve action lawsuit and explains that a
            settlement has been reached that may affect you. It also explains what you need to do to
            participate, or not participate, and how you r rights may be affected.

            On                 , 2018, the United States District Court for the District of Kansas, approved a
            settlement of the lawsuit and authorized the sending of thi s Notice to infDlm you of your rights to
            join this lawsuit.

            2. What is this laWSUit about'?

            This lawsuit is about whether Amazon violated the FLSA by allegedly failing        10   pay overtime
            compensation to IT Support Engineers.

            3. What is a collective action and who      i~   IOvolved?

            In a collective action lawsuit, one or more people called "Class Representatives" (in this case.
            Christeson) sue on behalf of other people who may have similar claims. The people together are
            a "Class" or "Class Members." The individual who sued - and all the Class Members who join
            the lawsu it - are called the Plaintiffs. The companies they sued (in this case, Amazon) are called
            the Defendants. One court resolves the issues for everyone in the Class who chooses to join the
            lawsuit.




                         Questiolls? Call McCauley & Roach, LLC at (816) 523-1700
                                                                   4
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 24 of 35
DocuSIQn Envelope to: 8E267FCQ-F757·4D72-QJE1·ED9822C80097




             4. What are the terms oCthe settlement?

            The core terms of the senlement agreement regarding payment to participating Class Members
            are summarized below:

                     Amazon agrees to fund a Maximum Settlement Amount, including attorney fees
                     and costs, for IT Support Engineers who worked fo r Amazon in Kansas during the
                     covered time period in the amount of $6 1,636. This amoWlt will be distributed as
                     follows:

                         a.   Each Clnss Member who timely submits the paperwork required to participate in
                              the settlement shall receive $250 plus $ 195.095 for each instance that class
                              member recorded, for any Sunday through Saturday work-period, between
                              January 25 , 2015, and March 3 1, 20 18, within twelve minutes of rorty, fony-nine ,
                              or fifty-five works hours in a week.

                         b. Each Class Member agrees not to pUblicize in any manner information about this
                            case or this settlement through any means of disciosW'e, electronic or otherwise.
                            For example, each Class Member agrees not to initiate, revea l, or publ ish any
                            infoInlation about this lawsuit via pliot, newspaper, television, radio, website,
                            blog, social media, press release, press conference, press event, or response to a
                            press inquiry. If confronted with an unsolicited direct inquiry by the media, the
                            Class Member is pennitted to respond that he or she be lieves the settlement is a
                            fa ir resolution of the matter.

                         C.   One-half of the payment to each Class Member shall be deemed payment for
                              alJeged unpaid wages, subj ect to appropriate payroll withholdings. and reported
                              on an [RS Form W-2. One-half of the payment shall be deemed payment for
                              all eged liquidated damages pursuant to the FLSA, shall not be subject to payroll
                              withholdings, and shall be reported on an IRS Form 1099.

                         d. As payment for attorney fees and costs, Class Counsel shall receive up to
                            $37,467.62.

                         e. As payment for his service as the Class Representative in this collective action
                            lawsuit, Christeson shaU receive up to $5,000.

            5. What will I reccavc from the setUcment if J Jom?

            If you choose to join in this settlement, you will receive a share of lhe settlement as described
            above.   The am ount you receive will depend on the number of weeks you recorded
            approx.imately 40, 49, or 55 work hours during the covered time period.




                         Questiolls? Call McClllliey & Roach, LLC at (816) 523-1 700

                                                               5
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 25 of 35
DocuSign Envelope 10: 8E267FCO-F757-4072-93E1-E09822C80097




                                               THE CLAIMS IN TIlE LAWSUIT

            6. When will J leccivc money from the settlement if I jOin?

            The settlement provides that payment to the Class Members who choose to participate in this
            settlement will be made no later than 30 days after the latest deadline for Class Members to
            participate in the settlement and j oin the lawsuit has passed.

            7 What does the laWSUIt complain about?                                                         _

            In this lawsuit, Christeson says that Amazon viol ated the FLSA by fa iling to pay overt ime
            compensation due to IT Support Engineers employed in Kansas.

            8. How does Amazon answer?

            Although Amazon has now agreed to resolve these claims, it denies that it did anything wrong,
            that it fai led to pay you or any other Class Members overtime compensation, or that it violated
            the FLSA in any way.

            9 Has the COlin dt:cidcd who is nghi?

            No. Although the Court has approved the Settlement Agreement entered into by the Parties, the
            Court has not decided whether Christeson or Amazon is correct. By certifying this Class and
            ordering the issuance of this Notice, the Court is not suggesting that Christeson would otherwise
            win or lose tbi s case.

            10. What did the PI .. intilTask; for?                                                  -

            Christeson sought all unpaid wages, liquidated damages, and attorney fees and costs for the IT
            Support Engineers.

            11. Is there any money available now?

            Yes. As described in Paragraphs 4-6 above, the Court has approved a settlement agreement
            entered into by the Parties and, if you choose to join the lawsuit, you will receive compensation
            as indicated above.




                         Questiolls? Cal/ McCauley & Roach, LLC at (816) 523-1700

                                                             6
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 26 of 35
DocuSign Envelope 10: 8E267FCD-F757·4D72·93Et·ED9822C80097




                                                    WHO IS IN THE CLASS

             12. Which current and ronnel' employees arc i.nclude.d?

            On             , 20 18, the COUll entered an order certifying, for the purpose of allowing the Parties
            to carry out their settlement agreement, a class of individuals who were employed by Amazon in
            Kansas as IT Support Engineers at any time from January 25, 2015, through March 31, 2018.

             13. Am I a paJ1 of this class'?

            Amazon's records indicate you are likely a member of this Class.

             14, l"m still not sure if 1 am included.

            If you are still not sure whether you are included, you can get free help by calling or writing to
            Christeson's lawyers in th is case at the phone number or address listed in Question 22,

                                                YOUR RlGHTS AND OPTIONS

             15 How do I participate in the settlerD.ent?

            To pa11icipate in th.is lawsuit and in the settlement, you must fill out the enclosed Consent to Join
            the Settlement and lRS Form W-9 and mail them in the enclosed self-addressed stamped
            envelope to McCauley & Roach, LLC, 527 W 39TH ST, STE 200, Kansas City, MO 64111. It is
            entirely your own decision whether or not to join this lawsuit and participate in the settlement.

            To join in this lawsuit. you must return the required documents postmarked on or before
                         ,2018.

            If you do not join the lawsuit, you will not be allowed to participate in the settlement reached by
            the Parties and approved by the COUl1, but you will retain your right to sue separately.

            If you decide to join this lawsuit and participate in the settlement, you will be bound by the
            settlement and you will give up any rigbt to sue Amazon separately based on any wage payment
            issues related to your employment with Amazon.




                         Questiolls? Call McCallley & Roach, LLC at (816) 523-1 700
                                                             7
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 27 of 35
OocuSign Envelope 10: BE267FCD-F757-4072-9JE1-E09822C80097




             16. What happens d'I do nothing at all'.'

            If you do nothing, you will not participate in the lawsuit and you will not be eligible to receive
            money in accordance with the settlement agreement. You will not be bound by the settlement in
            this lawsuit.

            If you do nothing, you will also retain the right to sue Amazon separately in your own lawsuit. If
            you choose to pursue your own lawsuit, you should consider talking to a lawyer (at your
            expense) soon, because there are time lim its for filing claims.

             17. Can Amazon take aellOn agamst me if J join?

            Amazon cannot take any action against you because you choose to join this lawsuit. Any such
            action would be unlawful retaliation.


             18. Do I h<lvC to do anytbmg once Ijoin'/                                                             .

            After you have signed and returned the Consent to Join the Settlement and Fonn W·9 as
            indicated in paragraph 15 above, your payment will be mailed to the most current address that
            McCauley & Roach, LLC has on fi le - which is also the address to which this notice was mailed.
            If your address changes before payment is received, you will need to notify McCauley & Roach,
            LLC, identified in Paragraph 22 below, and infonn it of the change.

            Additionally, as described in Paragraph 4 above, by joining you agree and promise not to
            publicize in any manner infonnation about this case or this settlement through any means of
            disclosure, electronic or othelwise. For example, you agree not to initiate, reveal, or publish any
            information about this lawsuit via print, newspaper, television, radio, website, blog, social media,
            press release, press conference, press event, or response to a press inquiry. If confronted with an
            unsolicited direct inquiry by the media, you are permiued to respond that you believe the
            settlement is a fai r resolution of the matter.

                                           TilE L AWYERS REPRESENTING         You

            19 Do I have a lawyer in this case?

            The law finn of McCauley & Roach, LLC is representing Christeson and will represent any class
            member who joins the lawsuit and participates in the settlement. More infonnation about the law
            finn, its practices and th e lawyers' experience is available at www.mccauleyroach.com.




                          Questiolls? Call McCauley & Roach, LLC at (816) 523-1700

                                                             8
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 28 of 35
OocuSign Envelope 10: 8E267FCO-F7S7-4072-93El-E09822C80097




            20 Should 1 gel my own lawyer?                                                          -

            You do not need to hire your own lawyer because McCau ley & Roach, LLC is working on your
            behalf. You may hire yom own lawyer if you wish, but you will have to pay that lawyer.

            21 How Will the lawyers be paid?                                                                    '

            As part of the settlement reached by the Parties and approved by the Court, Amazon will pay
            Christeson's lawyers' fees and expenses as a portion of the settlement, as described in paragraph
            4 above. You won't have to pay any of these fees and expenses separately.

                                              GETTING MORE INFORMATION

            22. Are more dl.:':tails available?                                              . .

            If you have further questions about your options or would like more information, you may also
            contact Christeson's attorney at:

            Michael T . Miller (mike@mccauleyroach.com)
            Morgan L. Roach (morgan@mccauJeyroach.com)
            M CCAULEY & ROACH, LLC
            527 W. 39- St., Suite 200
            Kansas City, MO 64 111
            Telephone: (8 16) 523- 1700




                         Questiolls? Call McCauley & Roaclt, LLC at (816) 523-1700

                                                             9
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 29 of 35
OocuSign Envelope 10 : SE267FCD-F757-4072-93E1-E09S22CSOO97




                                           EXHIBIT 3
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 30 of 35
DocuSlgn Envelope 10: 8E267FCo.F757-4072-93El-E09822C80097




                                      IN THE UNITED STATES DISTRICT COURT
                                           FOR THE DISTRICT OF KANSAS

            WY AIT CHRISTESON, individually and                   )
            on behalf of a class of similar employees,            )
                                                                  )
                     Pl aintiff,                                  )
                                                                  )
            v.                                                    )       Case No.2: lS-cv-02043
                                                                  )
            AMAZON.COM.KSDC, LLC,                                 )
                                                                  )
                     Defendant.                                   )

                                         CONSENT TO JOIN THE SETTLEMENT

                     My name is                           . I worked as an IT SUpp0l1 Engineer for Amazon
            in Kansas. By my signature below, I hereby authorize the filing of this Consent to Join the
            Settlement in this matter to become a Party Plaintiff to this lawsuit. I authorize the representative
            plaintiff, Wyatt Christeson, and designate him as my agent to make decisions on my behalf
            concerning the litigation, the method and manner of conducting this litigation, the entellng of an
            agreement with his counsel conceming attorneys' fees and costs, and all other matters pel1aining
            to this lawsuit.

            Signature:                                           Date:




            Printed Name:                                        Address:




            Phone Number:                                        City, State, Zip:



            Personal Email:



            Retllrn to:
            McCauley & Roach, LLC
            527 W 39TII ST. STE 200
            Kansas City, MO 64JJJ
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 31 of 35
DocuSign Envelope 10: aE267FCO·F757·4D72-93E1-ED9822C80097




                                          EXHIBIT 4
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 32 of 35
OociJSlgn Envelope 10: 8E267FC[}'F757·4072·93E1 ·ED9822C80097




             Subject: NOTICE OF UN PAID WAGE LAWSUIT AGAINST AMAZON
             To: <---------------    >
             From: mike@mccauleyroach.com
             Attachments: Notice and Consent


             Dear Current or Former Employee of Amazon.com.ksdc. LLC ("Amazon"):

             This is an important legal notice regarding a collective action lawsuit filed against Amazon by IT
             Support Engineers employed by Amazon in Kanas seeking alleged unpaid overtime wages.
             Please see the attached Notice and Consent to Join the Settlement fo r more infonnation.

             The attached documents are also being sent to your last known mailing address by U.S.
             mail by McCauley & Roach, LLC.

             If you would like to join the lawsuit, the completed fonns must be received by McCauley &
             Roach, LLC within 60 days at

             McCauley & Roach, LLC
             527 W 39TH ST, STE 200
             Kansas City, MO 64111

             If you have any questions about this Notice or the Lawsuit, please contact Class Counsel, Mike
             Miller, via email at mike@mcc8uleyroach.com or telephone at (8 16) 523-1700.
               Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 33 of 35
OoctiSign Envelope 10: BE267FC(}'F757-4D72-9JE1-ED9B22CB0097




                                            EXHIBIT 5
             Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 34 of 35
DocuSign Envelope 10: SE267FCD-F757-4D72-93E1-ED9822C80097




            Amazon Wage and Hour Litigation

                     McCauley & Roach, LLC
                     527 W 39TI1 ST, STE 200
                     Kansas City, MO 64 11 1


            In Re: Wyatt Christeson v. AMAZON.COM.KSDC, LLC
                     U.S. D.K.n. Case No.2: IS-cv-02043
                     fair Labor Standards Act (FLSA)
              Case 2:18-cv-02043-KHV-JPO Document 30-1 Filed 12/10/18 Page 35 of 35
OocuSign Envelope 10 : 8E267FCO-F757-4072-93E1-E09822C80097




             Date: _ _ _ __

             10 Re: Wyatt Cluisteson v. AMAZON .COM.KSDC, LLC
                    U.S. D.Kan., Case No.2: 18-cv-02043
                    Fair Labor Standards Act (FLSA)


             Dear Current or Former IT Support Engineer of Amazon.com.ksdc. LLC ("Amazon"):

            Approximately thirty (30) days ago, you should have received a Notice and explanation of your
            legal rights pw-suant to a settlement in a collective action lawsuit filed against Amazon by IT
            Support Engineers. Our records indicate that we have not received a Consent to Joint the
            Settlement from you.

            This is a reminder that if you choose to join this collective active lawsuit, your Consent to
            Join the Settlement form must be r eceived on or before _ _ __ ___.

            If you did not receive a Notice or a Consent to Join the Settlement fonn oryou misplaced them,
            you may contact Class Counsel to request replacements at:


                     McCauley & Roach, LLC
                     527 W 39TI1 ST, STE 200
                     Kansas City, MO 64 11 I
                     Telephone: (8 16) 523-1700
                     Email: mike@mccauJ eyroach.com
